DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2018-0006280 filed on 01/17/2018. 
Response to Amendment 
The amendment filed 01/04/2022 has been entered. Claims 1-9, 14-17 remain pending in the application. Applicant’s amendments to the claims has overcome 112b rejections previously set forth in the non-final action.
Claim Interpretation
Claim 1 recites the limitation “traveling unit” and “sensing unit” with the structure in specifications in paragraph [0071] “driving wheels and driving motor” and in paragraph [0043] “infrared ray sensor” respectively. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 7, 8-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable by Soo(KR100645381) in view of Noh(US20150115876) and Vogel(US20180246518).
	Regarding claim 1, Soo teaches A moving robot comprising:
a main body(page 2, Paragraph 10 line2  discloses a robot cleaner which is understood to be the main body);
a traveling unit configured to rotate and move the main body(page 4, paragraph 10 disclosing a driving unit that rotates and moves the robot cleaner); 
page 2, paragraph 10 line 1-9 disclosing a homing receiver “sensing unit” that receives information of a homing transmitter “specific point” that are installed on the front of the charging device) ;
Wherein the sensing unit comprises: a light irradiation unit for irradiating a certain light (page 3, paragraph 6 disclosing the robot has infrared sensor emitting infrared light);
 and a controller configured to, based on sensing result of the sensing unit,
determine i) whether a first condition, which is preset to be satisfied when the docking device is disposed in a front of the moving robot, is satisfied, and ii) whether a second condition, which is preset to be satisfied when the moving robot is disposed in a front of the docking station, is satisfied, to control an operation of the traveling unit so as to satisfy the first condition and the second condition, and to move to the front so as to attempt to dock in a state where the first condition and the second condition are satisfied(page 2, paragraph 10 lines 7-9 disclosing the control unit “controller” controls the driving of the robot cleaner to return to the external charging station “dock” using the sensed information from the transmitters of the dock station and with conditions. Page 3, Paragraph 9 disclosing the first condition of receiving return command signal from the external charging device and the robot starts moving towards it, this is interpreted as meaning the docking device disposed in front of the moving robot. Page 3, paragraph 12 disclosing the second condition where the robot is made to be parallel with the charging station, this is understood to mean the robot is disposed in front of the docking station),
	Wherein the controller is further configured to determine whether the first condition is satisfied based on position information of the front portion of the docking station sensed by the sensing unit(page 3 paragraph 1 disclosing that the first-third transmitters have different transmission distance, for instance the transmission distance of the third transmitter is 1-2 meters. Page 3 paragraph 9 disclosing the first condition, i.e. receiving return command signal from the external charging device and the robot starts moving towards it, is satisfied after receiving the third infrared signal. Since the third infrared has a specific transmission distance, it is interpreted that the first condition is satisfied based on position information of the docking station for instance 1-2 meters from the front of the docking station),
Soo does not teach a 3D camera for sensing the irradiated light reflected from the specific point; position information of at least one specific point; whether the second condition is satisfied, based on position information of at least two specific points spaced apart in a horizontal direction of the front portion of the docking device sensed by the sensing unit. Determine whether the second condition is satisfied, based on relative position information of the two specific points with respect to the moving robot. Determine whether the second condition is satisfied, based on position information of at least four specific points in the front portion of the docking device, from an image of the front portion of the docking device photographed by the 3D camera. Wherein among the two specific points, one specific points and the other one specific points are horizontally 
Noh teaches a 3D camera for sensing the irradiated light reflected from the specific point([0022] disclosing a camera for capturing images of the emitted light on objects. [0043] disclosing markers that reflect the light emitted by the robot. [0048] disclosing an image. [0051]-[0052] disclosing at least 3 reflective markers “specific points” that reflect the light emitted by the robot in the acquired input image).
	 whether the second condition is satisfied, based on position information of at least two specific points spaced apart in a horizontal direction of the front portion of the docking device sensed by the sensing unit([0058] and figure 7 discloses determining the relative position  and actual position information between the markers “specific points” that are located on the front portion of the docking device by images acquired by the robot “sensing unit”. [0063] disclosing the movement of the robot is performed based on the calculated relative position to perform docking with the charging apparatus, i.e. second position is satisfied based on position information of at least two specific point spaced apart in a horizontal direction).
 [0058] and figure 7 discloses determining the relative position  and actual position information between the markers “specific points” that are located on the front portion of the docking device by images acquired by the robot “sensing unit”. [0063] disclosing the movement of the robot is performed based on the calculated relative position to perform docking with the charging apparatus, i.e. second position is satisfied based on position information of at least two specific point spaced apart in a horizontal direction), and 
Determine whether the second condition is satisfied, based on position information of at least four specific points in the front portion of the docking device, from an image of the front portion of the docking device photographed by the 3D camera ([0051] discloses at least two markers “specific points” on the front of the docking station and gives example of 3 markers, thus it is interpreted that four markers can be used instead of three. [0058] and figure 7 discloses determining the relative position and actual position information between the markers “specific points” that are located on the front portion of the docking device by images acquired by the robot “sensing unit”. [0063] disclosing the movement of the robot is performed based on the calculated relative position to perform docking with the charging apparatus, i.e. second position is satisfied based on position information of at least two specific point spaced apart in a horizontal direction).
(Noh [0051] discloses at least two markers “specific points” on the front of the docking station and gives example of 3 markers, thus it is interpreted that four markers can be used instead of three. Figure 7 discloses at least two markers “specific points horizontally spaced from each other). 
              Soo and Noh are analogous art because they are in the same field of endeavor, robots returning to dock station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Soo to incorporate the teaching of Noh of a 3D camera for sensing the irradiated light reflected from the specific point; position information of at least one specific point; whether the second condition is satisfied, based on position information of at least two specific points spaced apart in a horizontal direction of the front portion of the docking device sensed by the sensing unit, determine whether the second condition is satisfied, based on relative position information of the two specific points with respect to the moving robot, determine whether the second condition is satisfied, based on position information of at least four specific points in the front portion of the docking device, from an image of the front portion of the docking device photographed by the 3D camera, wherein among the two specific points, one specific points and the other one specific points are horizontally spaced from each other in order to efficiently locate the docking station.
([0059] and Figure 4 disclosing four corner points “specific points” of openings 230 and 230’ used as navigation features for locating a base, each two specific points are vertically spaced from each other). 
The controller is further configured to determine whether the second condition is satisfied, based on position information of at least two specific points spaced apart in a vertical direction of the front portion of the docking device sensed by the sensing unit and position information of at least two specific points spaced apart in a horizontal direction of the front portion of the docking device sensed by the sensing unit([0031] and figure 1B discloses determining the robot is disposed in front of the base station “second condition satisfied” based on rectangular lines 201 and 202 with corners “specific points”, wherein at least two specific points are spaced apart in a horizontal direction and two specific points are spaced apart in the vertical direction on the front of the docking device sensed by the sensing unit. See also [0059] and Figure 4 disclosing four corner points “specific points” of openings 230 and 230’ used as navigation features for locating a base, each two specific points are vertically spaced from each other).
	Soo and Vogel are analogous art because they are in the same field of endeavor, using markers for localization of robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Soo to incorporate the teaching of Vogel of wherein among the two specific points, one specific point and the other one specific point are vertically spaced in order to improve localization of robots.

Regarding claim 3, Soo as modified by Noh and Vogel teaches the moving robot of claim 1, wherein the controller is configured to determine whether the second condition is satisfied in a state where the first condition is satisfied(Soo page 5, third paragraph disclosing that the first condition is satisfied first when the robot is moving towards the external charging station and then it starts the second condition of making the robot in parallel with the charging station, this is understood to mean the second condition is satisfied in a state where the first condition is satisfied) .

Regarding claim 7, Soo as modified by Noh and Vogel teaches the moving robot of claim 1, wherein the controller is configured to calculate a second angle between a front direction of the docking device and a disposition direction of the moving robot with respect to the docking device, and determine whether the second condition is satisfied Soo page 6, second to last paragraph disclosing the control unit calculating the angle theta which can be seen in figure 11 as the angle between the forward front direction of the docking device and a disposition direction of the moving robot with respect to the docking device to determine whether the second condition of being a near zero angle is satisfied).

Regarding claim 8, Soo as modified by Noh and Vogel teaches the moving robot of claim 7, wherein the controller is configured to preset the second condition to a condition that the second angle is equal to or less than a certain second reference value (Soo page 6, second to last paragraph disclosing the control unit determines if the condition of being in parallel is met “second angle near zero” is within a range of allowable error which is understood to mean less than a reference value).

Regarding claim 9, Soo as modified by Noh and Vogel teaches the moving robot of claim 7, wherein the controller is configured to control the moving robot to move by a second distance calculated according to a certain algorithm in a moving direction in which the second angle is decreased, when it is determined that the second condition is not satisfied(Soo page 7 4th paragraph disclosing if the angle is not met, rotating the robot in the opposite direction in order to reach the desired value, this is interpreted as controlling the robot with certain algorithm to decrease the angle).

Claims 2, 4-6, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable by Soo(KR100645381) in view of Noh and Vogel(US20180246518) and Kim(EP3054361).

Regarding claim 2, Soo as modified by Noh and Vogel teaches the moving robot of claim 1, and the controller is configured to control the moving robot to move in a moving direction in which a second angle between a front direction of the docking device and a disposition direction of the moving robot with respect to the docking device is decreased, when it is determined that the second condition is not satisfied(Soo page 5, third paragraph disclosing the control unit rotating the robot so that it is in parallel with the docking station which is understood to mean reducing the angle between the docking station and a disposition direction of the docking station with respect to the docking device until the condition of being in parallel is met).
Soo as modified by Noh and Vogel does not teach wherein the controller is configured to control the moving robot to rotate in a rotation direction in which a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to the moving robot is decreased, when it is determined that the first condition is not satisfied.
Kim teaches wherein the controller is configured to control the moving robot to rotate in a rotation direction in which a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to [0079], [0081] and figure 7A disclosing calculating an angle theta s which is the angle between the front direction of the moving robot and a disposition direction of the docking device with respect to the robot and compare it to a preset angle Theta 0 to make sure it meets the condition of driving towards the charging station, it can be interpreted from the figure 7A that the robot rotates in a direction to decrease the angle if the condition is not met to satisfy the condition of angle theta s is within angle theta 0 ).
Soo as modified by Noh and Vogel and Kim are analogous art because they are in the same field of endeavor, robots returning to dock station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Soo as modified by Noh and Vogel to incorporate the teaching of Kim of wherein the controller is configured to control the moving robot to rotate in a rotation direction in which a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to the moving robot is decreased, when it is determined that the first condition is not satisfied in order to efficiently move the robot towards the docking station.

Regarding claim 4, Soo as modified by Noh and Vogel teaches the moving robot of claim 1. Soo as modified by Noh and Vogel does not teach wherein the controller is configured to calculate a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to the moving robot, and the 
Kim teaches wherein the controller is configured to calculate a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to the moving robot, and the controller is configured to determine whether the first condition is satisfied based on the first angle(Kim [0079], [0081] and figure 7A disclosing calculating an angle theta s which is the angle between the front direction of the moving robot and a disposition direction of the docking device with respect to the robot and compare it to a preset angle Theta 0 to make sure it meets the condition of driving towards the charging station).
Soo as modified by Noh and Vogel and Kim are analogous art because they are in the same field of endeavor, robots returning to dock station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Soo as modified by Noh and Vogel to incorporate the teaching of Kim of wherein the controller is configured to calculate a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to the moving robot, and the controller is configured to determine whether the first condition is satisfied based on the first angle in order to efficiently move the robot towards the docking station.

Regarding claim 5, Soo as modified by Noh and Vogel and Kim teaches the moving robot of claim 4, wherein the controller is configured to preset the first condition Kim [0079], [0081] and figure 7A disclosing calculating an angle theta s which is the angle between the front direction of the moving robot and a disposition direction of the docking device with respect to the robot and compare it to a preset angle Theta 0 to make sure it meets the condition of driving towards the charging station).

Regarding claim 6, Soo as modified by Noh and Vogel and Kim teaches the moving robot of claim 4, wherein the controller is configured to control the moving robot to rotate by the first angle in a rotation direction in which the first angle is decreased, when it is determined that the first condition is not satisfied (Kim [0079], [0081] and figure 7A disclosing calculating an angle theta s which is the angle between the front direction of the moving robot and a disposition direction of the docking device with respect to the robot and compare it to a preset angle Theta 0 to make sure it meets the condition of driving towards the charging station, it can be interpreted from the figure 7A that the robot rotates in a direction to decrease the angle if the condition is not met to satisfy the condition of angle theta s is within angle theta 0 ).

Regarding claim 15, Soo as modified by 214 and Vogel and Noh teaches the method of claim 14, wherein the preparation operation step comprises:
 (Soo page 5, third paragraph disclosing the control unit moving the robot so that it is in parallel with the docking station which is understood to mean reducing the angle between the docking station and a disposition direction of the docking station with respect to the docking device until the condition of being in parallel is met).
Soo as modified by 214 and Noh and Vogel does not teach a rotation operation step, which is performed when it is determined that the first condition is not satisfied, of rotating, by the moving robot, in a rotation direction in which a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to the moving robot is decreased. 
Kim teaches a rotation operation step, which is performed when it is determined that the first condition is not satisfied, of rotating, by the moving robot, in a rotation direction in which a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to the moving robot is decreased([0079], [0081] and figure 7A disclosing calculating an angle theta s which is the angle between the front direction of the moving robot and a disposition direction of the docking device with respect to the robot and compare it to a preset angle Theta 0 to make sure it meets the condition of driving towards the charging station, it can be interpreted from the figure 7A that the robot rotates in a direction to decrease the angle if the condition is not met to satisfy the condition of angle theta s is within angle theta 0 ). 
Soo as modified by 214 and Noh and Vogel and Kim are analogous art because they are in the same field of endeavor, robots returning to dock station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Soo as modified by 214 and Noh and Vogel to incorporate the teaching of Kim of a rotation operation step, which is performed when it is determined that the first condition is not satisfied, of rotating, by the moving robot, in a rotation direction in which a first angle between a front direction of the moving robot and a disposition direction of the docking device with respect to the moving robot is decreased in order to efficiently move the robot towards the docking station.

Regarding claim 16, Soo as modified by 214 and Noh and Vogel and Kim teaches the method of claim 15, wherein the preparation operation step comprises determining whether the second condition is satisfied when the first condition is satisfied, and determining again whether the first condition is satisfied after the movement operation step(Soo page 5, third paragraph disclosing that the first condition is satisfied first when the robot is moving towards the external charging station and then it starts the second condition of making the robot in parallel with the charging station, this is understood to mean the second condition is satisfied in a state where the first condition is satisfied. Figure 11 also shows clearly after the second condition is satisfied, the robot also rotates so that the angle is zero between the forward trajectory and the docking station which is understood as determining again if the first condition is satisfied after the second condition was satisfied).

Regarding claim 17, Soo as modified by 214 and Noh and Kim and Vogel teaches the method of claim 16, wherein the preparation operation step comprises determining again whether the first condition is satisfied after the rotation operation step(Soo page 5, third paragraph disclosing that the first condition is satisfied first when the robot is moving towards the external charging station and then it starts the second condition of making the robot in parallel with the charging station, this is understood to mean the second condition is satisfied in a state where the first condition is satisfied. Figure 11 also shows clearly after the second condition is satisfied, the robot also rotates so that the angle is zero between the forward trajectory and the docking station which is understood as determining again if the first condition is satisfied after the second condition was satisfied).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Soo(KR100645381) in view of 214 (JP2016524214) and Noh(US20150115876) and Vogel(US20180246518).

a preparation operation step of determining, based on a result of position information of a specific point in a front portion of the docking device that the moving robot sensed, i) whether it satisfies a first condition which is preset to be satisfied when the docking device is disposed in a front of the moving robot, and ii) whether it satisfies a second condition which is preset to be satisfied when the moving robot is disposed in a front of the docking device(page 2, paragraph 10 lines 7-9 disclosing the control unit “controller” controls the driving of the robot cleaner to return to the external charging station “dock” using the sensed information from the transmitters of the dock station and with conditions. Page 3, Paragraph 9 disclosing the first condition of receiving return command signal from the external charging device and the robot starts moving towards it, this is interpreted as meaning the docking device disposed in front of the moving robot. Page 3, paragraph 12 disclosing the second condition where the robot is made to be parallel with the charging station, this is understood to mean the robot is disposed in front of the docking station);
 and a docking operation step of moving to the front and attempting to dock, by the moving robot, in a state where the first condition and the second condition are satisfied(page 7, paragraph 7 disclosing docking when all conditions are met).
wherein the preparation step comprises: determine whether the first condition is satisfied based of a position with respect to the moving robot, of the front portion of the docking device(page 3 paragraph 1 disclosing that the first-third transmitters have different transmission distance, for instance the transmission distance of the third transmitter is 1-2 meters. Page 3 paragraph 9 disclosing the first condition, i.e. receiving return command signal from the external charging device and the robot starts moving towards it, is satisfied after receiving the third infrared signal. Since the third infrared has a specific transmission distance, it is interpreted that the first condition is satisfied based on position information of the docking station for instance 1-2 meters from the front of the docking station.
Soo does not teach determine whether the first condition is satisfied, based on a result of a relative position, sensed by the moving robot with respect to the moving robot, of at least one specific point of the front portion of the docking device, Determining whether the second condition is satisfied, based on a result, sensed by the moving robot, of a relative position, with respect to the moving robot, of at least two specific points spaced apart in a horizontal direction of the front portion of the docking device. Determining whether the second condition is satisfied based on position information of at least four specific points in the front portion of the docking device, from an image of the front portion of the docking device photographed by the moving robot, wherein among the four specific points, two specific points and the other two specific points are horizontally spaced form each other. Wherein among the two specific points, one specific point and the other one specific point are vertically spaced from each other Determining whether the second condition is satisfied, based on position information of at least two specific points spaced apart in a vertical direction of the front portion of the docking device sensed by the sensing unit and position information of at least two 
214 teaches determine whether the first condition is satisfied, based on a result of a relative position, sensed by the moving robot with respect to the moving robot, of at least one specific point of the front portion of the docking device ([0050] disclosing determining relative position with respect to at least one target “specific point” on the front of the docking station), and 
Determining whether the second condition is satisfied, based on a result, sensed by the moving robot, of a relative position, with respect to the moving robot, of at least two specific points spaced apart in a horizontal direction of the front portion of the docking device ([0050] disclosing determining whether the robot is aligned with the docking station “condition is satisfied” based on the relative position information of the two markers sensed by the robot in different positions p1 and p2 for example).
              Soo and 214 are analogous art because they are in the same field of endeavor, robots returning to dock station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Soo to incorporate the teaching of 214 of determine whether the first condition is satisfied, based on a result of a relative position, sensed by the moving robot with respect to the moving robot, of at least one specific point of the front portion of the docking device, Determining whether the second condition is satisfied, based on a result, sensed by the moving robot, of a relative position, with respect to the in order to determine the position and angle relative to the docking station.
Noh teaches Determining whether the second condition is satisfied based on position information of at least four specific points in the front portion of the docking device, from an image of the front portion of the docking device photographed by the moving robot, wherein among the four specific points, two specific points and the other two specific points are horizontally spaced form each other ([0051] discloses at least two markers “specific points” on the front of the docking station and gives example of 3 markers, thus it is interpreted that four markers can be used instead of three. [0058] and figure 7 discloses determining the relative position and actual position information between the markers “specific points” that are located on the front portion of the docking device by images acquired by the robot “sensing unit”. [0063] disclosing the movement of the robot is performed based on the calculated relative position to perform docking with the charging apparatus, i.e. second position is satisfied based on position information of at least two specific point spaced apart in a horizontal direction).
              Soo and Noh are analogous art because they are in the same field of endeavor, robots returning to dock station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Soo to incorporate the teaching of Noh of Determining whether the second condition is satisfied based on position information of at least four specific points in the  in order to efficiently locate the docking station.
Vogel teaches wherein among the two specific points, one specific point and the other one specific point are vertically spaced from each other ([0059] and Figure 4 disclosing four corner points “specific points” of openings 230 and 230’ used as navigation features for locating a base, each two specific points are vertically spaced from each other). 
Determining whether the second condition is satisfied, based on position information of at least two specific points spaced apart in a vertical direction of the front portion of the docking device sensed by the sensing unit and position information of at least two specific points spaced apart in a horizontal direction of the front portion of the docking device sensed by the sensing unit([0031] and figure 1B discloses determining the robot is disposed in front of the base station “second condition satisfied” based on rectangular lines 201 and 202 with corners “specific points”, wherein at least two specific points are spaced apart in a horizontal direction and two specific points are spaced apart in the vertical direction on the front of the docking device sensed by the sensing unit. See also [0059] and Figure 4 disclosing four corner points “specific points” of openings 230 and 230’ used as navigation features for locating a base, each two specific points are vertically spaced from each other).
in order to improve localization of robots.
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claim 1 and 14, that Noh does not teach one specific point and the one other specific point are vertically separated from each other as amended claim 1 recites, please see the above rejection. Vogel cures the deficiencies of Noh by teaching two specific points that are vertically separated as cited in the rejection [0059], [0031] and at least figures 3 and 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
           JP2005022040 disclosing 4 markers for localization of base station. 
KR1020100010962 disclosing a robot docking method. 
KR1020040063247 disclosing a robot docking method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664